DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-2 and 4-6 are objected to because of the following informalities:  
Regarding Claims 1 and 4-6, the phrase “each pair of probes” is recited. This phrase is initially recited as “a plurality of pair of probes”. For clarity and consistency in terminology, the phrases reciting “each pair of probes” should recite “each pair of the plurality of pairs”.
Similarly, regarding Claim 1, the phrase “the pair of probes” (in the “a meter…” clause and the “after a…” clause) should read “the one pair of probes” to indicate specifically that the same pair is being referred to in the “a switch...” and “a meter…” clauses, and similarly that the same pair is being referred to in the “a switch…” and “after a…” clauses.
Regarding Claim 1, the phrase “the plurality of probes” is recited in the final clause. This phrase should read “the plurality of pairs of probes” to maintain consistent terminology and ensure clarity.
Regarding Claim 2, the phrase “the resistance configurations each” is recited. This phrase should read “each of the plurality of resistance configurations” to maintain consistent terminology and ensure clarity.
Regarding Claims 4-6, the phrase “the probes” is recited. This phrasing does not specify which probes, however, based on context this phrase would be understood to mean ‘the probes in the one pair of probes that have been selectively switched to’ that is connected to the tested object. This phrase should be altered to clarify which of the pair of probes is intended, such as, for example ‘the probes in the one pair of probes’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4-6, the phrase “each pair of probes is connected, as the pair of voltage measurement target locations, to a positive electrode…” is recited. It is unclear what is intended by this phrase, as it is not understood upon plain reading in the context of the claims, and does not appear to add a limitation to the claims. Due to the lack of clarity in this phrase, it is not possible to determine the metes and bounds of the claims, rendering them indefinite. For purposes of examination, the claims will be interpreted as though the phrase is removed, i.e. ‘each pair of probes is connected to a positive electrode…’. If applicant intends this phrase to indicate that the ‘positive electrode terminal’ and ‘external metal member’ are the pair of voltage measurement target locations, applicant should positively recite this relationship between these terms, such that this relationship is clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brebant (French Patent Doc. No. FR 3076907 A1) in view of Kang (US PGPub No. US 20120200252 A1).

Regarding Claim 1,  Brebant teaches a measuring apparatus comprising: 
a…pair…of probes that are…connected to a pair of voltage measurement target locations on a…measured object…that…have an equivalent of an internal capacitance connected in parallel between the pair of voltage measurement target locations (See Figs. 1 and 2, showing pair of probes connected to a pair of voltage measurement target locations on a measured object; Examiner notes a battery will inherently have an equivalent of internal capacitance between its terminals); 
a switch that selectively switches…according to a selective switching signal (Presentation of the Invention (Lines 148-150): “switching means, taking the form of switches SW1 to SW4, under the control of the microprocessor 11 can selectively discharge a battery to be tested by means of a load consisting of one or more resistors in parallel chosen from resistors R1 to R4”; (Lines 163-166): “The microprocessor 11 is capable of controlling the opening or closing of each switch SW1 to SW4 so as to select the load resistor(s) R1 to R4 to be connected in parallel to the terminals of the battery. The load resistance applied to the battery to be tested is therefore selected by acting on these switches SW1 to SW4”); 
a meter that measures a voltage between the probes… (See Figs. 1 and 2, showing measuring means 14; Presentation of the Invention (Lines 63-64): “means for measuring the voltage at the terminals of the battery”); and 
a controller that outputs the selective switching signal to the switch (Presentation of the Invention (Lines 104-105): “the processing means being electronically linked to the switches to control the state of said switches”), 
wherein a plurality of resistance configurations to be connected between each pair of probes are provided (See Figs. 1 and 2, showing several resistance configurations; Presentation of the Invention (Lines 148-150): “switching means, taking the form of switches SW1 to SW4, under the control of the microprocessor 11 can selectively discharge a battery to be tested by means of a load consisting of one or more resistors in parallel chosen from resistors R1 to R4”; (Lines 163-166): “The microprocessor 11 is capable of controlling the opening or closing of each switch SW1 to SW4 so as to select the load resistor(s) R1 to R4 to be connected in parallel to the terminals of the battery. The load resistance applied to the battery to be tested is therefore selected by acting on these switches SW1 to SW4”), and 
after a predetermined standby time has elapsed in a state where the…probes have been connected to each pair of voltage measurement target locations on the…measured object…, the controller outputs the selective switching signal to the switch to cause the switch to…selectively switch to…pair of probes…and causes the meter to measure the voltage between the probes in the pair of probes (Presentation of the Invention (Lines 111-120): “a step of connecting the device to the terminals of the battery, -a step of obtaining the cold start current of the battery to be tested, a step of calculating by said processing means a value of the battery discharge current in the electrical load of the device as a function of the start current at cold of the battery to be tested, - a step of determination by said processing means of a value of the electrical charge as a function of the value of the discharge current calculated, - a step of selection by said processing means of a or several of said load resistors so as to adjust the value of the electric load to said previously determined value, - a step of discharging the battery on said electric load, the battery delivering a current equal to the va their calculated discharge current, - a step of measurement by said means for measuring the voltage at the terminals of the battery”; (Lines 168-170): “The value of the electrical resistances R1 to R4 is chosen so that the discharge current I of the battery to be tested in the test circuit is adjustable, the adjustment being carried out in steps of 50A, by selecting the value of the load.”; (Lines 191-194): “Once this test or discharge current value has been selected, device 1 maintains the discharge current to this predetermined value and measures the voltage at the terminals of the battery after 15 seconds for example, so as to determine the state of the battery.”).  
Brebant does not explicitly teach a plurality of pairs of probes that are each connected to a pair of voltage measurement target locations on a plurality of measured objects and other limitations pertaining to the plurality of pairs of probes (i.e. a switch that selectively switches to one pair of probes out of the plurality of pairs of probes according to a selective switching signal, a meter that measures a voltage between the probes in the pair of probes that have been selectively switched to according to the selective switching signal, the controller outputs the selective switching signal to the switch to cause the switch to successively selectively switch to each pair of probes out of the plurality of pairs of probes, and causes the meter to measure the voltage between the probes in the pair of probes that have been selectively switched to every time selective switching is performed (Emphasis added by Examiner).
Kang teaches a plurality of pairs of probes that are each connected to a pair of voltage measurement target locations on a plurality of measured objects (See Fig. 2, showing plurality of measurement targets, each connected to a respective set of probes; [0032]: “The battery cell voltage measuring apparatus according to the present invention includes a first switching unit 310 electrically connected to the battery 200 having the cell group 210 to selectively connect both terminals of each battery cell VB1, VB2, VB3, VB4 to first and second conductive lines 1, 2”), a switch that selectively switches to one pair of probes out of the plurality of pairs of probes according to a selective switching signal (See Fig. 2, showing switches to connect one pair of probes out of the plurality; [0032]: “The battery cell voltage measuring apparatus according to the present invention includes a first switching unit 310 electrically connected to the battery 200 having the cell group 210 to selectively connect both terminals of each battery cell VB1, VB2, VB3, VB4 to first and second conductive lines 1, 2”), a meter that measures a voltage between the probes in the pair of probes that have been selectively switched to according to the selective switching signal ([0032]: “a first voltage charging unit 320 connected between the first and second conductive lines 1, 2 to primarily charge a charged voltage of each battery cell VB1, VB2, VB3, VB4; a second voltage charging unit 330 for relaying the charged voltage stored in the first voltage charging unit 320 such that the relayed voltage is secondarily charged to the second voltage charging unit 330; a second switching unit 340 installed between the first and second voltage charging units 320, 330 to connect the first and second voltage charging units 320, 330 with each other in the charged voltage relaying mode and isolating the first and second voltage charging units 320, 330 from each other in the charged voltage sensing mode;…; and a cell voltage sensing unit 400 connected to the second voltage charging unit 330 to sense the charged voltage stored in the second voltage charging unit 330”), the controller outputs the selective switching signal to the switch to cause the switch to successively selectively switch to each pair of probes out of the plurality of pairs of probes ([0037]: “The controller 430 includes a MCU (Micro Controller Unit) 431 acting as a process for controlling overall operations of the battery cell voltage measuring apparatus of the present invention; a switch control module 432 for controlling ON/OFF operations of the switches provided at the first and second switching units 310, 340, the second voltage charging unit 330 and the first and second discharging units 350, 360”; [0043]: “Subsequently, the above charged voltage relaying mode and the charged voltage sensing mode are conducted for other battery cells in the substantially same way, thereby sensing voltage of each battery cell”, i.e. successively), and causes the meter to measure the voltage between the probes in the pair of probes that have been selectively switched to every time selective switching is performed ([0037]: “The controller 430 includes a MCU (Micro Controller Unit) 431 acting as a process for controlling overall operations of the battery cell voltage measuring apparatus of the present invention; a switch control module 432 for controlling ON/OFF operations of the switches provided at the first and second switching units 310, 340, the second voltage charging unit 330 and the first and second discharging units 350, 360”; [0041]: “The charged voltage sensing mode is executed after the operations of the charged voltage relaying mode are completed. First, the controller 430 controls the switch control module 432 to turns off the second switching unit 340. Also, the controller 430 turns off the second switch SW2 of the second voltage charging unit 330 and then turns on the first switch SW1 to connect the first and second capacitors C1, C2 of the second voltage charging unit 330 with the voltage amplifier 410 of the cell voltage sensing unit 400. Then, the voltage amplifier 410 senses the charged voltage of the first battery cell VB1, stored in the first and second capacitors C1, C2.”; [0043]: “Subsequently, the above charged voltage relaying mode and the charged voltage sensing mode are conducted for other battery cells in the substantially same way, thereby sensing voltage of each battery cell”, i.e. every time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brebant to include a plurality of pairs of probes that are each connected to a pair of voltage measurement target locations on a plurality of measured objects (Emphasis added by Examiner) and the other limitations corresponding to the presence of a plurality of probes and measurement objects, as taught by Kang.
Doing so would allow one to, as taught by Kang, [0009]: “stably measure voltage of each battery cell included in a high voltage battery”, which would aid in more efficiently completing the goal of Brebant, which is (Line 14) “the diagnosis of accumulator batteries” and more specifically (Lines 77-80) “the automatic selection of a particular load resistance value adapted to the battery to be tested.” in order to achieve a test apparatus “which proves to be more precise, more reliable, and less expensive” than the prior art.

Regarding Claim 2, Brebant in view of Kang teaches the measuring apparatus according to claim 1, 
wherein the resistance configurations each include a plurality of resistance circuits with respectively different resistance values and a switching circuit that selectively switches to one out of the plurality of resistance circuits (See Figs. 1 and 2, showing several resistance configurations; Presentation of the Invention (Lines 98-105): “According to a particular aspect of the invention, the values of the load resistors are chosen so that the value of the discharge current of the battery in the electrical load can be adjusted in steps of 50 or 100 amperes (A) by the means of treatment. The structure of the charging circuit and the combination of the charging resistors of said circuit make it possible to select values of the discharge current spaced by 50 or 100 A. According to a particular aspect of the invention, each of the load resistors is connected in series with a switch, the processing means being electronically linked to the switches to control the state of said switches”; (Lines 148-150): “switching means, taking the form of switches SW1 to SW4, under the control of the microprocessor 11 can selectively discharge a battery to be tested by means of a load consisting of one or more resistors in parallel chosen from resistors R1 to R4”; (Lines 163-166): “The microprocessor 11 is capable of controlling the opening or closing of each switch SW1 to SW4 so as to select the load resistor(s) R1 to R4 to be connected in parallel to the terminals of the battery. The load resistance applied to the battery to be tested is therefore selected by acting on these switches SW1 to SW4”).  

Regarding Claim 3, Brebant in view of Kang teaches the measuring apparatus according to claim 2, 
wherein the switching circuit selectively switches to one out of the plurality of resistance circuits in accordance with a control signal outputted from the controller (See Figs. 1 and 2, showing several resistance configurations; Presentation of the Invention (70-73): “To do this, the apparatus comprises a test circuit comprising several load resistors connected in parallel and able to be switched, not manually but by processing means, of the microprocessor type, so as to modify the configuration of the test circuit”; (Lines 148-150): “switching means, taking the form of switches SW1 to SW4, under the control of the microprocessor 11 can selectively discharge a battery to be tested by means of a load consisting of one or more resistors in parallel chosen from resistors R1 to R4”; (Lines 163-166): “The microprocessor 11 is capable of controlling the opening or closing of each switch SW1 to SW4 so as to select the load resistor(s) R1 to R4 to be connected in parallel to the terminals of the battery. The load resistance applied to the battery to be tested is therefore selected by acting on these switches SW1 to SW4”).  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brebant (French Patent Doc. No. FR 3076907 A1) in view of Kang (US PGPub No. US 20120200252 A1), further in view of Mizuta (US PGPub No. US 20140285208 A1).

Regarding Claim 4, Brebant in view of Kang teaches a testing apparatus comprising: 
the measuring apparatus according to claim 1 where each pair of probes (See analysis of Claim 1 for plurality of probes) is connected, as the pair of voltage measurement target locations, to a positive electrode terminal and an external metal member of…a tested object (See Figs. 1 and 2, showing connections to positive and negative terminals of battery, examiner notes that ‘external metal member’ is interpreted as a battery terminal; (Lines 15-18): “In certain fields, such as that of motor vehicles, for example, a battery is conventionally used to supply electrical energy to the motor (in particular during starting) and the electrical equipment of the vehicle. To determine the state of charge of the battery, it is known to connect test equipment to the terminals of the battery.”; Presentation of the Invention (Lines 61-62): “the invention relates to an apparatus intended to test an accumulator battery”); and 
a determiner that determines whether the tested object is defective or non-defective based on the voltage between the probes measured by the meter (Presentation of the Invention (Lines 255-259): “The microprocessor 11 then acquires the voltage at the terminals of the battery measured by the measuring means 14 at the end of the test (step 107) and determines the state of the battery according to this measurement of the voltage (step 108). 20 In practice, the device 1 can display a verdict such as "battery in good condition", "battery to be recharged" or "battery to be replaced".”).  
Brebant does not explicitly teach a laminated lithium-ion cell as a tested object (Emphasis added by Examiner).
Mizuta teaches a laminated lithium-ion cell as a tested object ([0003]: “The present invention relates to a method for inspecting a cell (or a battery); [0016]: “The feature of the present invention is that a method for inspecting a battery, the battery comprising: an electrode laminate in which a positive electrode, a porous separator, and a negative electrode are laminated; a positive electrode terminal connected to the positive electrode; a negative electrode terminal connected to the negative electrode; a package including a metallic layer and a resin layer disposed on an inside of the metallic layer and in an inside of which the electrode laminate and an electrolyte solution are housed and sealed in a state in which one end of each of the positive electrode and the negative electrode is projected externally”; [0022]: “FIG. 1A shows a plan view of a lithium ion (secondary) battery”; Claim 1: “and wherein the battery is a lithium ion secondary battery”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brebant to allow for a laminated lithium-ion cell as a tested object, as taught by Mizuta.
Doing so would allow one to apply the invention of Brebant to various morphologies of batteries, as the battery tester of Brebant is not limited to a particular battery type.

Regarding Claim 5, Brebant in view of Kang teaches a testing apparatus comprising: 
the measuring apparatus according to claim 2 where each pair of probes (See analysis of Claim 1 for plurality of probes) is connected, as the pair of voltage measurement target locations, to a positive electrode terminal and an external metal member of…a tested object (See Figs. 1 and 2, showing connections to positive and negative terminals of battery, examiner notes that ‘external metal member’ is interpreted as a battery terminal; (Lines 15-18): “In certain fields, such as that of motor vehicles, for example, a battery is conventionally used to supply electrical energy to the motor (in particular during starting) and the electrical equipment of the vehicle. To determine the state of charge of the battery, it is known to connect test equipment to the terminals of the battery.”; Presentation of the Invention (Lines 61-62): “the invention relates to an apparatus intended to test an accumulator battery”); and 
a determiner that determines whether the tested object is defective or non-defective based on the voltage between the probes measured by the meter (Presentation of the Invention (Lines 255-259): “The microprocessor 11 then acquires the voltage at the terminals of the battery measured by the measuring means 14 at the end of the test (step 107) and determines the state of the battery according to this measurement of the voltage (step 108). 20 In practice, the device 1 can display a verdict such as "battery in good condition", "battery to be recharged" or "battery to be replaced".”).  
Brebant does not explicitly teach a laminated lithium-ion cell as a tested object (Emphasis added by Examiner).
Mizuta teaches a laminated lithium-ion cell as a tested object ([0003]: “The present invention relates to a method for inspecting a cell (or a battery); [0016]: “The feature of the present invention is that a method for inspecting a battery, the battery comprising: an electrode laminate in which a positive electrode, a porous separator, and a negative electrode are laminated; a positive electrode terminal connected to the positive electrode; a negative electrode terminal connected to the negative electrode; a package including a metallic layer and a resin layer disposed on an inside of the metallic layer and in an inside of which the electrode laminate and an electrolyte solution are housed and sealed in a state in which one end of each of the positive electrode and the negative electrode is projected externally”; [0022]: “FIG. 1A shows a plan view of a lithium ion (secondary) battery”; Claim 1: “and wherein the battery is a lithium ion secondary battery”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brebant to allow for a laminated lithium-ion cell as a tested object, as taught by Mizuta.
Doing so would allow one to apply the invention of Brebant to various morphologies of batteries, as the battery tester of Brebant is not limited to a particular battery type.

Regarding Claim 6, Brebant in view of Kang teaches a testing apparatus comprising: 
the measuring apparatus according to claim 3 where each pair of probes (See analysis of Claim 1 for plurality of probes) is connected, as the pair of voltage measurement target locations, to a positive electrode terminal and an external metal member of…a tested object (See Figs. 1 and 2, showing connections to positive and negative terminals of battery, examiner notes that ‘external metal member’ is interpreted as a battery terminal; (Lines 15-18): “In certain fields, such as that of motor vehicles, for example, a battery is conventionally used to supply electrical energy to the motor (in particular during starting) and the electrical equipment of the vehicle. To determine the state of charge of the battery, it is known to connect test equipment to the terminals of the battery.”; Presentation of the Invention (Lines 61-62): “the invention relates to an apparatus intended to test an accumulator battery”); and 
a determiner that determines whether the tested object is defective or non-defective based on the voltage between the probes measured by the meter (Presentation of the Invention (Lines 255-259): “The microprocessor 11 then acquires the voltage at the terminals of the battery measured by the measuring means 14 at the end of the test (step 107) and determines the state of the battery according to this measurement of the voltage (step 108). 20 In practice, the device 1 can display a verdict such as "battery in good condition", "battery to be recharged" or "battery to be replaced".”).
Brebant does not explicitly teach a laminated lithium-ion cell as a tested object (Emphasis added by Examiner).
Mizuta teaches a laminated lithium-ion cell as a tested object ([0003]: “The present invention relates to a method for inspecting a cell (or a battery); [0016]: “The feature of the present invention is that a method for inspecting a battery, the battery comprising: an electrode laminate in which a positive electrode, a porous separator, and a negative electrode are laminated; a positive electrode terminal connected to the positive electrode; a negative electrode terminal connected to the negative electrode; a package including a metallic layer and a resin layer disposed on an inside of the metallic layer and in an inside of which the electrode laminate and an electrolyte solution are housed and sealed in a state in which one end of each of the positive electrode and the negative electrode is projected externally”; [0022]: “FIG. 1A shows a plan view of a lithium ion (secondary) battery”; Claim 1: “and wherein the battery is a lithium ion secondary battery”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brebant to allow for a laminated lithium-ion cell as a tested object, as taught by Mizuta.
Doing so would allow one to apply the invention of Brebant to various morphologies of batteries, as the battery tester of Brebant is not limited to a particular battery type.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863